Citation Nr: 0431333	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder, to include whether the left knee disorder was 
incurred in the line of duty.  

2.  Entitlement to service connection for a right knee 
disorder, as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from January 1948 
to March 1957, and from July 1959 to September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  

In March 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript from that 
hearing is in the claims file. 


FINDINGS OF FACT

1.  In an unappealed October 1963 rating decision, the RO 
denied a claim for entitlement to service connection for a 
left knee disorder on the basis that it resulted from an 
injury that was not incurred in the line of duty.

2.  The evidence received since the time of the unappealed 
October 1963 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a left knee 
disorder.

3.  A December 1960 automobile accident, which resulted in an 
injury to the veteran's left leg, occurred at a time when the 
veteran was absent from duty without authority.  

4.  The veteran has a current diagnosis of degenerative 
arthritis of the knees.

5.  There is no evidence that a right knee disorder is 
proximately due to a service-connected disability, and the 
veteran does not contend that the right knee disorder is 
directly due to his active service.  


CONCLUSIONS OF LAW

1.  An October 1963 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2004); 38 C.F.R. §§ 20.200; 20.1103 
(2003).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2004); 38 C.F.R. §§ 3.102, 3.159 (2003); 38 C.F.R. 
§ 3.156 (2001).

3.  A left knee disorder sustained in a December 1960 
automobile accident was not incurred in the line of duty.  38 
U.S.C.A. § 105 (West 1991 & Supp. 2004); 38 C.F.R. §§ 3.1, 
3.301 (2003).

4.  Service connection for a right knee disorder, as 
secondary to a nonservice-connected left knee disorder, is 
denied as a matter of law.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 1991 & Supp. 2004); 38 C.F.R. §§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has a left knee disorder that is due to an injury 
he sustained while on active duty.  He also maintains that he 
developed a right knee disorder as a result of the left knee 
disorder.  

A brief review of the history of this appeal reveals the 
following.  The veteran served on active military duty from 
January 1948 to March 1957, and from July 1959 to September 
1962.  According to a Report of Investigation (Report) in the 
veteran's service medical records, in December 1960 he was 
struck by an automobile while crossing a street.  He 
sustained a fracture to the lower one-third of the left 
tibia, along with multiple skin abrasions, but there were no 
head injuries.   The Report indicates that at the time of the 
injury, the veteran was absent from his unit without 
authority, and he returned in a state of intoxication.  It 
was determined that the injury was not in the line of duty, 
and not due to his own misconduct.  The veteran was found to 
be mentally sound.  In early January 1961, the Report's 
findings were approved by order of the Secretary of the Army.  

Shortly following service separation, in September 1962, the 
veteran filed a claim for service connection for residuals of 
a fracture to the left leg, sustained in December 1960.  In a 
July 1963 administrative decision, the RO determined that the 
injuries sustained by the veteran in December 1960 were not 
incurred in the line of duty.  Consequently, in an October 
1963 rating decision, service connection for a left knee 
disorder was denied as not having occurred in the line of 
duty.  By letter dated in October 1963, the veteran was 
notified of the adverse rating decision, and provided with 
his appellate rights.  He did not initiate an appeal as to 
that decision, and the decision became final.  38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.200; 20.1103.

In June 2000, the veteran filed a claim for service 
connection for a left knee injury.  By letter dated in 
January 2001, the RO informed the veteran that because there 
was an earlier final decision on this claim (the October 1963 
rating decision), he must submit new and material evidence in 
order to reopen his claim for service connection.  In 
February 2001, the veteran submitted a statement in which he 
indicated that he was amending his original claim to include 
a claim for service connection for "damage to his right leg 
as a secondary condition."  

In a June 2002 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a left knee disorder, and 
that service connection for a right knee disorder as 
secondary to a left knee disorder was denied, as the left 
knee was not service-connected.  The veteran disagreed with 
that decision and initiated the present appeal.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, a significant change in the law took 
place.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2004).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found in 
38 C.F.R. § 3.159.  

In the present case, following receipt of the veteran's 
claims, the RO sent the veteran a letter in May 2002, which 
notified him of the VCAA, including what VA's duties are with 
respect to his claim, what the evidence must show to 
establish his claims, and what he could do to help with his 
claims.  That letter was sent prior to the RO's initial 
adjudication of the veteran's claim in June 2002.  See 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (VCAA notice must be given before an initial AOJ 
decision is issued on a claim).  

In terms of the content of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) will inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Additionally, proper VCAA 
notice must also include a statement in which VA requests 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 Vet. App. 120-
21.

In this case, although the VCAA notice letter that was 
provided to the veteran does not explicitly contain the 
"fourth element," the May 2002 letter requested that the 
veteran inform them if there was any other evidence or 
information that he thought would support his claim.  
Specifically, the letter requested that the veteran tell them 
about any additional information or evidence that he wanted 
VA to try and obtain for him.  The letter also requested that 
he complete a medical history form listing all VA and non-VA 
treatment received.  Additionally, the letter informed him 
that it was his responsibility to provide VA with enough 
information about records to support his claim so that they 
could request them.  Thus, the Board finds that the veteran 
was fully notified of the need to provide VA with any 
evidence pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

A statement of the case (SOC) was issued in November 2002, 
which provided the veteran with the laws and regulations 
governing claims for service connection, new and material 
evidence, and line of duty determinations.  The May 2002 VCAA 
notice letter also explained these elements of the law.  In 
short, the Board is satisfied that the veteran was put on 
notice as to the evidence needed to substantiate his claims, 
including what evidence he should supply, and what evidence 
VA would assist in obtaining.  See 38 U.S.C.A. § 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, VA clinical records, and a 
private medical examination report dated in August 2000.  In 
April 2003, the veteran testified at a hearing before a 
Decision Review Office at the RO, and in March 2004 he 
testified at a hearing before the undersigned Veterans Law 
Judge.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional evidence 
that should be obtained prior to proceeding with this appeal.  
In short, the Board finds that the duty to assist the veteran 
was satisfied, and the case is ready for appellate review.  
38 U.S.C.A. § 5103A.



I.  Left Knee.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a)(2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that after the veteran filed his claim to 
reopen, a regulatory amendment was effectuated that pertains 
to the definition of new and material evidence with respect 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (presently codified at 38 C.F.R. 
§ 3.156(a)(2002)).  However, as the veteran filed his claim 
to reopen prior to that date, the earlier version of the 
regulation remains applicable in this case.  

In order for a veteran to be entitled to disability 
compensation, the injury or disease from which the veteran's 
disability results must have been incurred in or aggravated 
by active military, naval, or air service "in line of 
duty."  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131; see also 
38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of 
duty" means "an injury or disease incurred or aggravated 
during a period of active military, naval, or air service 
unless such injury or disease was the result of the veteran's 
own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 
U.S.C. § 105(a); 38 C.F.R. § 3.301(a).  The line-of-duty 
requirement "will not be met if it appears that at the time 
the injury was suffered or disease contracted the person on 
whose account benefits are claimed ... was avoiding duty by 
deserting the service or by absenting himself or herself 
without leave materially interfering with the performance of 
military duties."  38 U.S.C.A. § 105(b);  see also 38 
C.F.R.§ 3.1(m).

The line-of-duty determination is governed by the language in 
38 U.S.C.A. § 105 (a), which provides that the injury or 
disease shall not be determined incurred in line of duty if 
it was "the result of the person's own willful misconduct."  
Willful misconduct is generally defined as "an act involving 
conscious wrongdoing or known prohibited action ... 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences."  
38 C.F.R. § 3.1(n).  When the service department has made a 
finding that the injury, disease, or death was incurred in 
line of duty, or a finding that the injury, disease, or death 
was not due to misconduct, the finding "will be binding on 
the Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs" and, in the case of 
misconduct, with the facts as well.  38 C.F.R. §§ 3.1(m) and 
3.1(n).

As noted earlier in this decision, the reason for the prior 
final denial of this claim in October 1963, was that it was 
determined that the left knee injury was not incurred in the 
line of duty.  Since the time of that decision, the following 
evidence has been associated with the claims file:  testimony 
from an RO hearing held in April 2003; testimony from a 
hearing before the undersigned Veterans Law Judge in March 
2004; various statements from the veteran; VA clinical 
records; and, an August 2000 private medical examination.  
Among that evidence is a January 2001 VA medical record, 
which reflects a diagnosis of degenerative arthritis of the 
left knee, as well as the veteran's written statements and 
sworn testimony in which he explains his account of what 
happened regarding the December 1960 automobile accident.  

The Board finds that the foregoing evidence is new, in that 
it was not previously associated with the claims file.  
Moreover, the Board finds that the evidence is material, in 
that it bears directly and substantially upon the specific 
matter under consideration, i.e., whether or not a left knee 
injury was incurred in the line of duty.  38 C.F.R. § 3.159.  
At the time of the prior final denial of this claim in 
October 1963, the record did not contain any written 
contentions from the veteran regarding his claim.  In fact, 
the only statement from the veteran at that time was his 
original claim for service connection, received in September 
1962, in which he claimed "service connection for residuals 
of a fracture to the left leg" in December 1960.  Since the 
time of the October 1963 rating decision, the veteran has 
submitted several written statements detailing his 
allegations, and he presented sworn testimony at two 
hearings.  For the limited purpose of reopening this appeal, 
the Board accepts the veteran's statements and testimony as 
credible.  See Justus, 3 Vet. App. 510.  Furthermore, the 
Board finds that this new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left knee disorder, to 
include whether the December 1960 injury to the left leg was 
incurred in the line of duty.  See 38 C.F.R. § 3.156(a).  As 
such, the Board concludes that the claim is reopened, and to 
this limited extent the appeal is granted.  

Although the Board finds that the new evidence is sufficient 
to reopen the appeal, the Board finds the claim for service 
connection for a left knee disorder must be denied, as the 
left knee disorder was due to an injury that was not incurred 
in the line of duty.  As outlined earlier in this decision, 
the veteran's service medical records contain a Report of 
Investigation that describes, in detail, the circumstances 
surrounding the December 1960 automobile accident in which 
the veteran sustained injuries to his left leg.  That report 
is supported by several signed statements from witnesses who 
had knowledge of the incident, along with a Statement of 
Medical Examination and Duty Status.  Based on a well-
documented investigation, it was determined that the 
veteran's injuries occurred when he was absent from duty 
without authority, and, as such, his injuries were deemed not 
in the line of duty.  See 38 C.F.R. § 3.1(m).  The 
investigating officer, an appointing authority, and a 
reviewing authority signed the Report, and the Secretary of 
the Army ultimately approved the Report.

Other than the veteran's written statements and testimony, he 
has presented no corroborating evidence to refute the 
findings in the formal Report of Investigation and the 
Statement of Medical Examination and Duty Status.  In a June 
2002 statement, the veteran indicated that he was excused 
from inspection at the time of the December 1960 incident.  
He also stated that his medical records should show that he 
was "sober but full of morphine."  However, this directly 
contradicts the evidence contained in the veteran's service 
medical records.  On the Statement of Medical Examination and 
Duty Status, the veteran's commanding officer concluded that 
the veteran was absent without authority, and absent without 
leave which materially interfered with the performance of 
military duty.  According to the commanding officer, the 
veteran's unit was preparing for a Command Inspection, and 
the veteran's absence placed an additional workload on the 
other men of his platoon.  This finding is consistent with 
the signed statements attached to the Report of 
Investigation.  As to the veteran's claims of being "sober 
but full of morphine," the Statement of Medical Examination 
and Duty Status indicates that the veteran had an odor of 
alcohol on his breath, slurred speech, and slight confusion; 
the Report of Investigation indicates that the veteran was in 
an "intoxicated condition."  

Based on a review of all the evidence of record, the Board 
finds that more probative weight must be given to the 
detailed documentation of the December 1960 incident in the 
veteran's claims file.  As noted, those documents indicate 
that the veteran's injuries to his left leg occurred during a 
time when he was absent without authority.  Moreover, the 
veteran's commanding officer indicated that the veteran's 
absence placed an additional workload on the other men in his 
platoon.  As such, the Board finds that the injuries 
sustained to the veteran's left leg in December 1960, which 
gave rise to his current left knee disorder, were not 
incurred in the line of duty, and there is no basis to 
establish service connection for a left knee disorder.  38 
U.S.C.A. §§ 105(b), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.1(m).  
At the March 2004 hearing before the Board, the veteran 
suggested that the investigation may have confused him with 
someone else, but he presented no evidence to corroborate 
this theory.  In conclusion, the Board finds no legal basis 
for an award of service connection for residuals of a left 
knee injury sustained in the December 1960 accident, and the 
appeal is denied.  

II.  Right Knee.

As noted earlier, the veteran filed a claim for service 
connection for a right knee in June 2000, contending that the 
injury to his left leg "caused or disrupted true mobility 
over the years" and caused his right leg to "ache and be 
painful when walking or enduring prolonged standing."  He 
remarked that because of his left leg condition, his right 
leg had become the dominant leg for mobility purposes.  He 
clearly indicated that he was claiming service connection for 
his right leg as a secondary condition.  

Throughout the course of this appeal, the veteran has limited 
his contentions regarding the right knee to principles of 
secondary service connection.  In an April 2003 hearing at 
the RO, the veteran testified that he was told that the 
problems he is having with his right knee are due to his left 
knee disorder.  In the March 2004 hearing before the Board, 
the veteran stated that he was claiming service connection 
for the right knee as secondary to the left knee.  He has not 
claimed direct service connection for the right knee, and, 
accordingly, the Board will limit its analysis of this issue 
to principles of secondary service connection.

Disabilities that are proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

A January 2001 VA clinical record contains an impression of a 
right knee with moderate degenerative osteoarthritis of the 
knee joint with a narrowed medial compartment.  The 
assessment was degenerative arthritis of both knees, status 
post old bilateral injuries.  

The Board acknowledges the medical evidence of a current 
right knee disorder.  However, his claim for service 
connection for a right knee disorder as secondary to a left 
knee disorder must be denied, as service connection is not in 
effect for a left knee disorder.  As such, there is no legal 
basis for the veteran's claim, and it must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for a left knee disorder, 
to include whether the left knee disorder was incurred in the 
line of duty, and to that extent the appeal is allowed.

A left knee disorder was not incurred in the line of duty, 
and service connection is denied.   

Service connection for a right knee disorder, as secondary to 
a left knee disorder, is denied.




	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



